EXHIBIT 10.11

THE ST. PAUL TRAVELERS COMPANIES, INC.

                                                                                                                               
As of December 13, 2006

Mr. Jay S. Fishman

485 Lexington Ave.

New York, NY 10017-2630

Dear Jay:

I am writing this letter on behalf of the Board of Directors (the “Board”) of
The St. Paul Travelers Companies, Inc. (the “Company”) to confirm the following
amendments to the terms and conditions of your employment with the Company as
set out in the letter agreement dated April 1, 2004 (the “Letter Agreement”), as
amended as of November 5, 2004 (as amended, the “Employment Agreement”).

1.             Section 4 of the Employment Agreement is hereby amended and
restated in its entirety as follows:

4.             Bonus.  During the Term, you will be eligible to receive an
annual bonus (the “Annual Bonus”) pursuant to the Company’s annual incentive
plan.  The performance objectives for your Annual Bonus will be determined by
the Committee in consultation with you and will be consistent with performance
objectives set for other senior executives of the Company.

2.             The first sentence of Section 7(d) of the Employment Agreement is
hereby amended and restated to read as follows:

Transportation.  You will be required for security purposes to use the Company
aircraft for all business travel and personal travel; provided, however, that
starting January 1, 2007 your use of the aircraft for personal travel (which in
no event will be deemed to include the use of the aircraft as described in the
last sentence of this Section 7(d)) will be on the terms set forth in the Time
Sharing Agreement in Exhibit C attached.

3.             The Time Sharing Agreement set forth in Exhibit C to the Letter
Agreement is hereby amended and restated in its entirety as attached in Exhibit
A to this letter.


--------------------------------------------------------------------------------


4.             Section 8(a)(ii) is hereby amended and restated in its entirety
as follows:

(ii) three (3) times the sum of your (A) then Base Salary (or, if such
termination occurs following a change in control as defined in Exhibit B to this
Letter Agreement occurring after December 13, 2006 (a “Change in Control”), the
highest Base Salary in the 12 months preceding such termination) and (B) the
greatest of (x) 150% of such Base Salary, (y) Annual Bonus for the immediately
preceding year and (z) the greater of Annual Bonus or 150% of Base Salary for
the year immediately preceding a Change in Control if such termination occurs
following a Change in Control; provided that you execute a release substantially
in the form attached to the Letter Agreement as Exhibit A concurrently with such
payment.

5.             Section 8(a)(x) is hereby amended and restated in its entirety as
follows:

(x) the Company will continue your participation in the Company’s medical and
dental plans (and, if such termination of employment occurs during the two-year
period following a Change in Control, in the Company provided accident,
disability (other than long-term disability) and life insurance coverage for you
and your descendants) on the same terms as in effect prior to such termination
(or prior to such Change in Control, if more favorable), or if you are
ineligible to continue to participate under the terms thereof, in substitute
arrangements adopted by the Company providing substantially comparable benefits
(or identical benefits in the case of such a termination following a Change in
Control) on the same after-tax basis as if such participation had continued, but
in each case only until the earlier of three years following the date of such
termination of employment and the date on which you became covered by a similar
medical or dental plan maintained by any subsequent employer, as the case may
be, or in the case of accident, disability or life insurance coverage, such date
as you become eligible for such coverage.

6.             Section 8(a)(z) is hereby amended and restated in its entirety as
follows:

2


--------------------------------------------------------------------------------


(z) with respect to options and any similar equity awards (i.e. containing or
requiring an exercise or similar action) held by you at the time of such
termination, such awards will remain exercisable (as if you had remained
employed with the Company throughout such term) for the lesser of one (1) year
and the remainder of the full term of such options.

7.             The flush paragraph at the end of Section 8(a) is hereby deleted
in its entirety and you and we agree that the provisions of the Employment
Agreement, as amended hereby, supersede the provisions of the Company’s Special
Severance Policy as they relate to you.

8.             The first sentence of Section 8(c) of the Employment Agreement is
hereby amended and restated to read as follows:

If your employment terminates by reason of death or Disability, you or your
beneficiaries will receive (i) a pro rata portion of 250% of your Base Salary
for the year, calculated by multiplying 250% of such Base Salary by a fraction,
the numerator of which is the number of days in the year elapsed prior to such
death or Disability and the denominator of which is 365, and (ii) all other
unpaid amounts (including reimbursable expenses and any vested amounts or
benefits owing under or in accordance with the Company’s otherwise applicable
employee benefit plans or programs, including retirement plans and programs)
accrued or owing prior to the effectiveness of such termination.

9.             The definition of “Good Reason” at the end of Section 8 of the
Employment Agreement is hereby amended and restated in its entirety as follows:

For purposes of the Letter Agreement, “Good Reason” means (i) the Company
reduces your Base Salary, reduces the value of your Annual Equity Grant without
your express written consent, or sets your Annual Bonus performance objectives
in a manner that is inconsistent with the performance objectives set for other
senior executives of the Company (or, following a Change in Control, otherwise
materially and adversely changes the formula for your annual target bonus
opportunity), (ii) you cease to be Chairman of the Board of the Company or a
member of the Executive Committee (unless removal from the Executive Committee
is due to a change in law or regulation or is in accordance with widely accepted
corporate governance practices), (iii) the Company reduces the scope of your
duties, responsibilities or authority without your express

3


--------------------------------------------------------------------------------


written consent (it being understood, without limitation, that such a reduction
will be deemed to have occurred in all events if, following a Change in Control,
(X) the Company or any entity that may have succeeded it ceases to have a class
of voting equity securities registered under Section 12 of the Securities
Exchange Act of 1934 or (Y) a person or group beneficially owns, as such terms
are used for purposes of section 13(d) of such act, more than 40% of the voting
power of the voting securities of the Company); (iv) the Company requires you to
report to anyone other than the Board or appoints any other person to a position
of equal or higher authority or having a direct reporting responsibility to the
Board (other than the Company’s internal auditors); (v) the Company breaches any
other provision of this Letter Agreement; (vi) following a Change in Control,
(Q) the Company requires you to (I) be based anywhere more than thirty (30)
miles from the office where you are located at the time of the Change in Control
or (II) travel on Company business to an extent substantially greater than your
travel obligations immediately prior to such Change in Control, or (R) the
Company fails to continue in effect any employee benefit plan, compensation
plan, welfare benefit plan or fringe benefit plan in which you are participating
immediately prior to such Change in Control, or takes any action which would
materially adversely affect your participation in or reduce your benefits under
any such plan, unless you are permitted to participate in plans providing you
with substantially equivalent benefits (at substantially equivalent cost with
respect to welfare benefit plans), or (vii) the Company elects not to extend the
Term pursuant to Section 1 prior to the time when you shall have attained age
65; provided, however, that if you voluntarily consent to any reduction or
change described above in lieu of exercising your right to resign for Good
Reason and deliver such consent to the Company in writing then such reduction or
change will not constitute “Good Reason” hereunder, but you will have the right
to resign for Good Reason under this Letter Agreement as a result of any
subsequent reduction or change described above; and provided further that an
isolated, insubstantial and inadvertent action covered by clause (vi) (Q) or (R)
taken in good faith and which is remedied by the Company within thirty (30) days
after receipt of written notice thereof given by you to the Company’s Senior
Vice President, Human Resources shall not constitute Good Reason.

10.           Section 10(a) of the Employment Agreement is hereby deleted in its
entirety.

4


--------------------------------------------------------------------------------


11.           New Sections 14(h) and 14(i) are hereby added to the Employment
Agreement as follows:

(h)  In no event shall you be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to you under any of the
provisions of this Letter Agreement, and, except as set forth in Section
8(a)(x), such amounts shall not be reduced whether or not you obtain other
employment.  Following a Change in Control, the Company’s obligation to make the
payments provided for in this Letter Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against you or others.

(i)  The Company agrees to pay as incurred all legal fees and expenses which you
may reasonably incur as a result of any contest pursued or defended against in
good faith by you in respect of a dispute or controversy hereunder arising
following a Change in Control, plus in each case interest on any delayed payment
at the applicable Federal rate provided for in Section 7872(f)(2)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”).  Any dispute or
controversy so arising under or in connection with this Letter Agreement shall
be settled exclusively by arbitration in the city nearest to the place of your
residence in which a United States District Court is situated by three
arbitrators in accordance with the rules of the American Arbitration Association
then in effect.  Judgment may be entered on the arbitrators’ award in any court
having jurisdiction; provided, however, that you shall be entitled to seek
specific performance of your right to be paid under this Letter Agreement during
the pendency of any dispute or controversy arising under or in connection with
this Letter Agreement.  The Company shall bear all costs and expenses arising in
connection with any arbitration proceeding pursuant to this Section 14(i).

5


--------------------------------------------------------------------------------


This amendment is intended to be a binding obligation upon both you and the
Company as signified by my signature below and the Company’s agreement below and
by your signature below.

The St. Paul Travelers Companies, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Leslie B. Disharoon

 

 

 

 

Name:

Leslie B. Disharoon

 

 

 

 

Title:

Chairman of the Compensation Committee

The foregoing amendment correctly reflects my understanding and I hereby confirm
my agreement to the same.

Dated as of December 13, 2006

/s/ Jay S. Fishman

 

 

Jay S. Fishman

 

6


--------------------------------------------------------------------------------


Exhibit A

AMENDED AND RESTATED TIME SHARING AGREEMENT

THIS AMENDED AND RESTATED TIME SHARING AGREEMENT is entered into as of this 13th
day of December, 2006, by and between THE ST. PAUL TRAVELERS COMPANIES, INC., a
Minnesota corporation with a place of business at 385 Washington Street, St.
Paul, Minnesota 55102 (“SPT”), and JAY S. FISHMAN, with a business address at
485 Lexington Avenue, New York, New York 10017 (“Lessee”).

    W I T N E S S E T H:

WHEREAS, SPT and Lessee entered into a Time Sharing Agreement dated as of
November 5, 2004 (the “2004 Agreement”), pursuant to which SPT agreed to make
the aircraft described on Schedule 1 thereto, as amended from time to time,
available to Lessee on a non-exclusive “time sharing” basis as defined in
Section 91.501(c)(1) of the Federal Aviation Regulations (“FAR’s”) upon the
terms and subject to the conditions set forth therein; and

WHEREAS, SPT and Lessee have agreed to amend and restate the 2004 Agreement as
set forth in its entirety below; and

WHEREAS, one or more affiliates of SPT are the owners of the fixed-wing and
rotary-wing aircraft set forth on Schedule A hereto, as amended from time to
time (collectively, the “Aircraft”); and

WHEREAS, SPT has the right to use each of the Aircraft; and

WHEREAS, SPT and/or one or more of its affiliates employs a fully-qualified and
credentialed flight crew to operate the Aircraft; and

WHEREAS, SPT has agreed to lease the Aircraft, with flight crew, to Lessee on a
non-exclusive “time sharing” basis as defined in Section 91.501(c)(1) of the
FAR’s for his Personal Use (as defined below), upon the terms and subject to the
conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, SPT and Lessee,
intending to be legally bound, hereby agree as follows:

7


--------------------------------------------------------------------------------


1.                                       Lease of Aircraft.

(a)           SPT agrees to lease the Aircraft to Lessee pursuant to the
provisions of Section 91.501(b)(6), Section 91.501(c)(1) and Section 91.501(d)
of the FAR’s and this Agreement for all Personal Use flights by Lessee during
the Term (as defined in Section 2) of this Agreement, and to provide, at SPT’s
sole cost and expense, a fully-qualified and credentialed flight crew for all
flights to be conducted hereunder,. The parties acknowledge and agree that this
Agreement did not result in any way from any direct or indirect advertising,
holding out or soliciting on the part of SPT or any person purportedly acting on
behalf of SPT.  SPT and Lessee intend that the lease of the Aircraft effected by
this Agreement shall be treated as a “wet lease” pursuant to which SPT provides
transportation services to Lessee in accordance with Section 91.501(b)(6),
Section 91.501(c)(1) and Section 91.501(d) of the FAR’s.  SPT shall cause its
subsidiaries and affiliates to comply with and perform SPT’s obligations under
this Agreement to the extent applicable and any such performance by such
subsidiaries and affiliates shall be treated as performance by STP hereunder.

(b)           Notwithstanding the foregoing, no rotary-wing Aircraft shall be
made available to Lessee under this Agreement unless each of the requirements
set forth in this Section 1(b) has been satisfied:  SPT shall be, and at all
times thereafter during the Term shall continue to be, a member in good standing
of the National Business Aviation Association eligible to take advantage of the
Small Aircraft Exemption from FAR Section 91.501(a) available to NBAA members. 
In order to satisfy the requirements of the Small Aircraft Exemption, SPT shall
(i) provide to its Flight Standards District Office the written notice of
operations to be conducted under this Agreement with a rotary-wing Aircraft
required under such Exemption, a copy of this Agreement, and a copy of the
inspection program used to conform the rotary-wing Aircraft with the
requirements of FAR Section 91.409(f); and (ii) make all required logbook
entries showing the provision of FAR Section 91.501 pursuant to which the
rotary-wing Aircraft is being operated hereunder.  SPT will carry a copy of this
Agreement and a copy of the NBAA Small Aircraft Exemption in each rotary-wing
Aircraft at all times that such rotary-wing Aircraft is being operated
hereunder.

8


--------------------------------------------------------------------------------


(c)           If SPT sells or otherwise disposes of any of the Aircraft,
Schedule A shall be modified to delete any reference to such Aircraft, and this
Agreement shall be terminated as to such Aircraft but shall remain in full force
and effect with respect to each of the other Aircraft.  No such termination
shall affect any of the rights or obligations of the parties accrued or incurred
hereunder prior to such termination. If SPT purchases, leases or otherwise
acquires any Aircraft not listed in Schedule A hereto, Schedule A shall be
modified to include such Aircraft, and thereafter this Agreement shall remain in
full force and effect with respect to such Aircraft and each of the other
Aircraft.

(d)           For purposes of this Agreement, “Personal Use” means any use of
the Aircraft by Lessee, whether domestic or international, other than for the
business purposes (which business purposes include any business-related travel
which would for Federal income tax purposes be deemed commuting by Lessee) of
SPT, its subsidiaries and affiliates.  “Personal Use” shall include all Flight
Hours (as defined below) for live legs operated for Lessee hereunder and all
Flight Hours for dead-head legs operated by SPT in order to position the
Aircraft to Lessee’s point of initial departure and/or to re-position the
Aircraft from Lessee’s destination to the Aircraft’s home base.    For purposes
of this Agreement, the term “Flight Hours” means the actual flight time,
determined in hours and tenths of an hour, from the moment of Aircraft lift-off
at the departure airport until the moment of Aircraft touchdown at the arrival
airport, and excludes taxi time.

2.             Term.       The term of this Agreement (the “Term”) shall
commence on the date first set forth above and, unless terminated in accordance
with the provisions hereof, shall continue for an initial term of one year and
thereafter shall automatically renew for successive one-year terms.
Notwithstanding anything herein to the contrary, this Agreement shall terminate
on the date of expiration or termination of the letter agreement dated April 1,
2004 between SPT and Lessee relating to Lessee’s employment, as amended or
restated from time to time.  No termination of this Agreement shall affect any
of the rights or obligations of the parties accrued or incurred hereunder prior
to such termination.

9


--------------------------------------------------------------------------------


3.             Payment for Personal Use of Aircraft.  From and after January 1,
2007, as payment for his Personal Use of the Aircraft pursuant to this Agreement
as provided in Section 2, Lessee shall pay SPT the maximum amount legally
payable for each such flight under FAR Section 91.501(d), as in effect from time
to time.  As of the date of this Agreement, the maximum amount legally payable
for each flight conducted under this Agreement consists of the following actual
expenses of such flight:

(a)           fuel, oil, lubricants and other additives;

(b)           travel expenses of crew, including food, lodging and ground
transportation;

(c)           hangar and tie-down costs away from the Aircraft’s base of
operation (currently Bradley

                International Airport, Windsor Locks, Connecticut);

(d)           additional insurance obtained for the specific flight;

(e)           landing fees, airport taxes and similar assessments;

(f)            customs, foreign permit and similar fees directly related to the
flight;

(g)           in-flight food and beverages;

(h)           passenger ground transportation;

(i)            flight planning and weather contract services; and

(j)            an additional charge equal to 100% of the expenses listed in
Section 3(a).

4.             Operational Control of Aircraft.  SPT and Lessee intend and agree
that on all flights conducted under this Agreement, SPT shall have complete and
exclusive operational control over the Aircraft, its flight crews and
maintenance, and complete and exclusive possession, command and control of the
Aircraft.  SPT shall have complete and exclusive responsibility for scheduling,
dispatching and flight following of the Aircraft on all flights conducted under
this

 

10


--------------------------------------------------------------------------------


Agreement, which responsibility includes the sole and exclusive right over
initiating, conducting and terminating such flights. Nothing in this Agreement
is intended or shall be construed so as to convey to Lessee any operational
control over, or possession, command and control of, the Aircraft, all of which
are expressly retained by SPT.

5.             Scheduling.

(a)           Lessee will provide the designated authorized representative(s) of
SPT with requests for flight time and proposed flight schedules as far in
advance of any given flight under this Agreement as possible in accordance with
policies established from time to time by SPT.  Requests for flight time shall
be in such form (whether oral or written) mutually convenient to, and agreed
upon by, the parties.  In addition to proposed schedules and flight times,
Lessee shall upon request provide SPT with the following information for each
proposed flight prior to scheduled departure: (i) departure point; (ii)
destination; (iii) date and time of flight; (iv) the number and names of
anticipated passengers; (v) the nature and extent of luggage to be carried; (vi)
the date and time of a return flight, if any; and (vii) any other pertinent
information concerning the proposed flight that SPT or the flight crew may
request.

(b)           Subject to Aircraft and crew availability, SPT shall use its good
faith efforts, consistent with SPT’s approved policies, in order to accommodate
the needs of Lessee, to avoid conflicts in scheduling, and to enable Lessee to
enjoy the benefits of this Agreement.

(c)           Although every good faith effort shall be made to avoid its
occurrence, any flight scheduled under this Agreement is subject to cancellation
by either party without incurring liability to the other party.  In the event
that cancellation is necessary, the canceling party shall provide the maximum
notice practicable.

(d)           SPT shall not be liable to Lessee or any other person for loss,
injury or damage occasioned by the delay or failure to furnish the Aircraft and
flight crew pursuant to this Agreement for any reason.

6.             Billing.  SPT shall pay all expenses relating to the operation of
the Aircraft under this Agreement on a monthly basis.  As soon as possible after
the end of each calendar month during the Term, SPT shall provide to Lessee an
invoice showing all use of the Aircraft by Lessee under this

11


--------------------------------------------------------------------------------


Agreement during that month and a complete accounting detailing all amounts
payable by Lessee pursuant to Section 3 for that month, including such detail
supporting all expenses paid or incurred by SPT for which reimbursement is
sought as Lessee may reasonably request. Promptly after execution of this
Agreement, Lessee agrees to maintain with SPT an appropriate agreed-upon advance
deposit, to be applied by SPT against any amounts owed by Lessee under Section 3
and any Federal excise due on such amounts, and to replenish such deposit at
mutually-agreed times in mutually-agreed amounts (with any balance to be
returned to Lessee upon termination of this Agreement).

7.             Maintenance of Aircraft.  SPT shall be solely responsible for
securing maintenance, preventive maintenance and inspections of the Aircraft
(utilizing an inspection program listed in FAR Section 91.409(f)), and shall
take such requirements into account in scheduling the Aircraft hereunder. SPT
shall not delay or postpone any maintenance, preventive maintenance or
inspections of the Aircraft unless such maintenance or inspection can be
deferred in compliance with applicable laws, regulations and SPT’s maintenance
program, and will not, in the discretion of SPT and the pilot-in-command,
adversely affect safety. SPT shall not be liable to Lessee or any other person
for loss, injury or damage occasioned by the delay or failure to furnish the
Aircraft and flight crew pursuant to this Agreement for any reason, whether or
not maintenance-related.

8.             Flight Crew.

(a)           SPT shall employ or engage and pay all salaries, benefits and
and/or compensation for a fully-qualified flight crew with appropriate
credentials to conduct each flight undertaken under this Agreement.  All flight
crewmembers shall be included on any insurance policies that SPT is required to
maintain hereunder.

(b)           The qualified flight crew provided by SPT shall exercise all of
its duties and responsibilities with regard to the safety of each flight
conducted hereunder in accordance with applicable FAR’s.  Final authority to
initiate or terminate each flight, and otherwise to decide all matters relating
to the safety of any given flight or requested flight, shall rest with the
pilot-in-command of that flight.  The flight crew may, in its sole discretion,
terminate any flight, refuse to commence any flight or take any other action
(including, without limitation, determining the route to be flown and the place
of landing) which, in the sole judgment of the pilot-in-command, is necessitated
by considerations of safety. No such termination or refusal to commence by the
pilot-in-command shall create or support any liability for loss, injury, damage
or delay in favor of Lessee or any other person.

12


--------------------------------------------------------------------------------



9.            INSURANCE.


                (A)           AT ALL TIMES DURING THE TERM OF THIS AGREEMENT,
SPT SHALL MAINTAIN AT ITS SOLE COST AND EXPENSE (I) COMPREHENSIVE AIRCRAFT AND
LIABILITY INSURANCE AGAINST BODILY INJURY AND PROPERTY DAMAGE CLAIMS, INCLUDING,
WITHOUT LIMITATION, CONTRACTUAL LIABILITY, PREMISES DAMAGE, PERSONAL PROPERTY
LIABILITY, PERSONAL INJURY LIABILITY, DEATH AND PROPERTY DAMAGE LIABILITY,
PUBLIC AND PASSENGER LEGAL LIABILITY COVERAGE, IN AN AMOUNT NOT LESS THAN
$200,000,000 FOR EACH SINGLE OCCURRENCE, AND (II) HULL INSURANCE FOR THE FULL
REPLACEMENT COST OF THE AIRCRAFT.


                                (B)           ANY POLICIES OF AIRCRAFT AND
LIABILITY INSURANCE CARRIED IN ACCORDANCE WITH THIS SECTION 9 AND ANY POLICIES
TAKEN OUT IN SUBSTITUTION OR REPLACEMENT OF ANY SUCH POLICIES SHALL (I) NAME
LESSEE AS AN ADDITIONAL INSURED; (II) PROVIDE THAT IN RESPECT OF THE INTERESTS
OF LESSEE IN SUCH POLICIES, THE INSURANCE SHALL NOT BE INVALIDATED BY ANY ACTION
OR INACTION OF SPT REGARDLESS OF ANY BREACH OR VIOLATION OF ANY WARRANTIES,
DECLARATIONS OR CONDITIONS CONTAINED IN SUCH POLICIES BY OR BINDING UPON SPT; 
(III) INCLUDE A WAIVER OF THE INSURER’S RIGHTS OF SUBROGATION AGAINST LESSEE AND
A CROSS-LIABILITY CLAUSE WHICH PROVIDES THAT EXCEPT FOR THE LIMITS OF LIABILITY,
SUCH INSURANCE SHALL OPERATE TO GIVE LESSEE THE SAME PROTECTION AS IF A SEPARATE
POLICY HAD BEEN ISSUED TO HIM; (IV) INCLUDE CONTRACTUAL LIABILITY COVERAGE
COVERING SPT’S INDEMNITY OBLIGATIONS HEREUNDER; AND (V) PERMIT THE USE OF THE
AIRCRAFT BY SPT FOR COMPENSATION OR HIRE TO THE EXTENT NECESSARY TO PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT. EACH SUCH POLICY SHALL BE PRIMARY INSURANCE,
NOT SUBJECT TO ANY CO-INSURANCE CLAUSE AND SHALL BE WITHOUT RIGHT OF
CONTRIBUTION FROM ANY OTHER INSURANCE.

                                (c)           SPT shall use reasonable
commercial efforts to provide such additional insurance coverage for specific
flights under this Agreement, if any, as Lessee may request in writing.  Lessee
also acknowledges that any trips scheduled to the European Union may require SPT
to purchase additional insurance to comply with local regulations.  The cost of
all additional flight-specific insurance shall be borne by Lessee as set forth
in Section 3(d).

13


--------------------------------------------------------------------------------


(d)           Each party agrees that it will not do any act or voluntarily
suffer or permit any act to be done whereby any insurance required hereunder
shall or may be suspended, impaired or defeated.

(e)           At Lessee’s request, SPT shall deliver certificates of insurance
to Lessee with respect to the insurance required or permitted to be provided by
it hereunder.

10.           Taxes.       Lessee shall be responsible for paying, and SPT shall
be responsible for collecting from Lessee and paying over to the appropriate
authorities, all applicable Federal excise taxes and all sales, use and other
excise taxes imposed by any governmental authority in connection with any use of
the Aircraft by Lessee hereunder.  Each party shall indemnify the other party
against any and all claims, liabilities, costs and expenses (including
attorney’s fees as and when incurred) arising out of its breach of this
undertaking.

11.           Lessee’s Representations and Warranties.  Lessee represents and
warrants that:

                (a)           Lessee will use the Aircraft only for his own
account, including carriage of his guests, and not for the purposes of providing
transportation of passengers or cargo in air commerce for compensation or hire
or for common carriage.

                (b)           Lessee will refrain from incurring any mechanic’s
or other liens in connection with the Aircraft, and shall not convey, mortgage,
assign, lease or in any way alienate the Aircraft or create any kind of lien or
security interest involving the Aircraft or do anything or take any action that
might mature into such a lien, and shall ensure that no liens or encumbrances of
any kind whatsoever are created or placed against the Aircraft for claims
against Lessee or by Lessee.

                (c)           Lessee will abide by and conform to all laws,
governmental and airport orders, rules and regulations as in effect from time to
time, imposed upon the lessee of an aircraft under a time sharing agreement, and
all applicable company policies of SPT.

12.           SPT’s Representations and Warranties.  SPT represents and warrants
that:

14


--------------------------------------------------------------------------------


(a)             It shall conduct all operations under this Agreement in
compliance with (i) all applicable requirements of all governmental authorities
having jurisdiction, including, but not limited to, the Federal Aviation
Administration and the governmental authorities of each foreign jurisdiction in
or over which the Aircraft may be operated hereunder; (ii) the terms, conditions
and limitations of, and in the geographical areas allowed by, the insurance
policies required hereunder; and (iii) the operating instructions of the
Aircraft’s flight manual and the manufacturers’ operating and maintenance
instructions.

(b)             Each of the Aircraft furnished to Lessee hereunder will be in
airworthy condition and in full compliance with all applicable rules of the
Federal Aviation Administration.

(c)             SPT shall not do any act or voluntarily suffer or permit any act
to be done whereby any insurance required hereunder shall or may be suspended,
impaired or defeated.  In no event shall SPT suffer or permit the Aircraft to be
used or operated during the Term without such insurance being fully in effect or
in any geographical area not covered by the policies then in effect.

13.             Disclaimer of Warranties.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, SPT HAS MADE NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
WITH RESPECT TO ANY OF THE AIRCRAFT, INCLUDING ANY WITH RESPECT TO THEIR DESIGN,
CONDITION, QUALITY OF MATERIALS AND WORKMANSHIP, MERCHANTABILITY, FITNESS FOR
ANY PARTICULAR PURPOSE, AIRWORTHINESS OR SAFETY.  IN NO EVENT SHALL SPT BE
LIABLE TO THE LESSEE OR TO ANY OTHER PERSON FOR ANY INCIDENTAL, CONSEQUENTIAL,
PUNITIVE OR SPECIAL DAMAGES, HOWEVER ARISING, WHETHER SPT KNEW OR SHOULD HAVE
KNOWN OF THE POSSIBILITY OF SUCH DAMAGE, LOSS OR EXPENSE.

14.           Indemnities.

(a)           SPT hereby covenants and agrees that it shall be fully liable to,
and shall promptly upon demand defend, indemnify and hold harmless Lessee and
his agents, guests, invitees, licensees and employees from and against any and
all liabilities, claims, demands, suits, causes of action, losses, penalties,
fines,

15


--------------------------------------------------------------------------------


expenses or damages, including legal fees, arising out of or in connection with
(i) SPT’s use, operation or maintenance of the Aircraft, (ii) SPT’s performance
of or failure to perform any service or obligation which is the subject matter
of this Time Sharing Agreement, or (iii) any other breach by SPT of any of the
representations, warranties, covenants or agreements set forth in this Time
Sharing Agreement.

                (b)           Lessee hereby covenants and agrees that he shall
be fully liable to, and shall promptly upon demand defend, indemnify and hold
harmless SPT and its subsidiaries and affiliates and their respective agents and
employees from and against any and all liabilities, claims, demands, suits,
causes of action, losses, penalties, fines, expenses or damages, including legal
fees, arising out of or in connection with any breach by Lessee of any of the
representations, warranties, covenants or agreements set forth in this Time
Sharing Agreement.

15.           Limitation on Liability.  Notwithstanding anything in this
Agreement to the contrary, Lessee shall not have any liability to SPT arising
out of this Agreement  for any liabilities, claims, demands, suits, causes of
action, losses, penalties, fines, expenses, damages or costs other than amounts
payable by Lessee pursuant to Section 3, Section 9(c), Section 10 and Section
14(b).  In no event shall Lessee be liable for any indirect, special,
incidental, punitive or consequential damages.

16.           Relationship of Parties.  SPT is strictly an independent
contractor provider of transportation services with respect to Lessee.  Nothing
in this Agreement is intended, nor shall it be construed so as, to constitute
the parties as partners or joint venturers or principal and agent.  All persons
furnished by SPT for the performance of the operations and activities
contemplated by this Agreement shall at all times and for all purposes be
considered SPT’s employees or agents and SPT shall be solely responsible for
their performance.

17.           Governing Law; Severability.  This Agreement shall be governed by
and interpreted in accordance with the laws of the State of Minnesota, without
regard to its choice of law rules.  If any provision of this Agreement conflicts
with any such law of the State of Minnesota, or is otherwise unenforceable, such
provision shall be deemed null and void only the extent of such conflict or
unenforceability, and shall be deemed separate from, and shall not invalidate,
any other provision of this Agreement.

16


--------------------------------------------------------------------------------


18.           Amendment.  This Agreement may not be amended, supplemented,
modified or terminated, or any of its terms varied, except by an agreement in
writing signed by each of the parties hereto.

19.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall, for all purposes, be deemed an original and all such
counterparts, taken together, shall constitute one and the same agreement, even
though all parties may not have executed the same counterpart.  Each party may
transmit its signature by facsimile, and such faxed signature shall have the
same force and effect as an original signature.

20.           Successors and Assigns.  This Time Sharing Agreement shall be
binding upon the parties hereto, and their respective heirs, executors,
administrators, other legal representatives, successors and assigns, and shall
inure to the benefit of the parties hereto, and, except as otherwise provided
herein, to their respective heirs, executors, administrators, other legal
representatives, successors and permitted assigns.  Lessee agrees that he shall
not sublease, assign, transfer, pledge or hypothecate this Agreement or any part
hereof (including any assignment or transfer by operation of law) without the
prior written consent of SPT, which may be given or withheld by SPT in its sole
and absolute discretion.

21.           Notices.  All notices or other communications delivered or given
under this Agreement shall be in writing and shall be deemed to have been duly
given and received on the business day on which hand-delivered, or one business
day after the business day on which sent by nationally-utilized overnight
delivery service on a priority basis.  Such notices shall be addressed to the
parties at the addresses set forth above, or to such other address as may be
designated by any party in a writing delivered to the other in the manner set
forth in this Section 21.  Notices sent by postal service shall not be
effective. For purposes of this Agreement, a “business day” is any day, other
than a Saturday or Sunday, on which commercial banks in St. Paul, Minnesota are
authorized or required to open for business.  In the event that SPT and Lessee
so agree, routine communi­cations may be made by e-mail or fax.

22.           Entire Agreement.  This Agreement (including the exhibits hereto)
sets forth the entire agreement between the parties with respect to the subject
matter hereof and supersedes any and all other agreements, understandings,
communications, representations or negotiations, whether oral or written,
relating thereto, including, without limitation, the 2004 Agreement. There

17


--------------------------------------------------------------------------------


are no third-party beneficiaries of this Agreement, and no other agreements,
representations or warranties, either oral or written, express or implied,
relating to the subject matter of this Agreement that are not expressly set
forth in this Agreement.

23.           Truth-in-Leasing Compliance.  SPT, on behalf of Lessee, shall (i)
mail a copy of this Agreement to the Aircraft Registration Branch, Technical
Section, of the FAA in Oklahoma City within 24 hours of its execution; (ii)
notify the appropriate Flight Standards District Office at least 48 hours prior
to the first flight by SPT under this Agreement of the registration number of
the Aircraft, and the location of the airport of departure and departure time of
the first flight; and (iii) carry a copy of this Agreement onboard the Aircraft
at all times when the Aircraft is being operated under this Agreement.

24.           TRUTH IN LEASING STATEMENT UNDER FAR SECTION 91.23:

(A)          SPT HEREBY CERTIFIES THAT EACH OF THE AIRCRAFT HAS BEEN MAINTAINED
AND INSPECTED UNDER FAR PART 91 DURING THE 12-MONTH PERIOD PRECEDING THE DATE OF
EXECUTION OF THIS AGREEMENT.  EACH OF THE AIRCRAFT WILL BE MAINTAINED AND
INSPECTED IN COMPLIANCE WITH THE MAINTENANCE AND INSPECTION REQUIREMENTS OF FAR
PART 91 FOR ALL OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.

(B)           SPT, 385 WASHINGTON STREET, ST. PAUL, MINNESOTA 55102, HEREBY
CERTIFIES THAT IT IS RESPONSIBLE FOR OPERATIONAL CONTROL OF EACH OF THE AIRCRAFT
FOR ALL OPERATIONS OF SUCH AIRCRAFT UNDER THIS AGREEMENT.

(C)           EACH PARTY HEREBY CERTIFIES THAT IT UNDERSTANDS ITS
RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

(D)          THE PARTIES UNDERSTAND THAT AN EXPLANATION OF THE FACTORS BEARING
ON OPERATIONAL CONTROL AND THE PERTINENT FEDERAL AVIATION REGULATIONS CAN BE
OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

(signature page follows)

18


--------------------------------------------------------------------------------


                IN WITNESS WHEREOF, SPT and Lessee have executed this Amended
and Restated Time Sharing Agreement effective as of the date first above
written.

THE ST. PAUL TRAVELERS COMPANIES, INC.

 

 

 

 

 

 

 

By:

/s/ Leslie B. Disharoon

 

 

Name:

Leslie B. Disharoon

 

 

Title:

Chairman of the Compensation Committee

 

 

 

 

 

 

 

 

LESSEE:

 

 

 

 

 

 

 

 

/s/ Jay S. Fishman

 

 

Jay S. Fishman

19


--------------------------------------------------------------------------------


SCHEDULE A

AIRCRAFT

Dassault Aviation Mystere Falcon 900, s/n 200, United States registration N404ST
(fixed-wing)

Dassault Aviation Falcon 2000, s/n 20, United States registration N405ST
(fixed-wing)

Dassault Aviation Falcon 2000, s/n 25, United States registration N122SC (to be
changed to N406ST) (fixed-wing)

Sikorsky S-76B, s/n 760462, N403ST (rotary-wing)

 

20


--------------------------------------------------------------------------------